Citation Nr: 1722774	
Decision Date: 06/20/17    Archive Date: 06/29/17

DOCKET NO.  12-17 474	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to an increased rating in excess of 30 percent for migraine headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Mac, Counsel



INTRODUCTION

The Veteran served on active duty from April 1974 to April 1976.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision and an April 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio and New Orleans, Louisiana.  During the course of the appeal, the claims file was transferred to the RO in New Orleans, Louisiana.  In May 2015, the Veteran signed a waiver of initial AOJ review of newly submitted evidence.  

In February 2015, the Board remanded the issue on appeal for further development and noted that the issue of entitlement to an increased rating in excess of 10 percent for chronic allergic sinusitis was raised by the record in an April 2013 VA Form 21-4138 and referred that claim to the Agency of Original Jurisdiction (AOJ) for appropriate action.  This issue remains unadjudicated, and the Board continues to refer it to the AOJ for appropriate action.  In this regard, the Board notes that current VA regulations require that all claims filed on or after March 24, 2015 be filed on standard forms prescribed by the Secretary, regardless of the type of claim or posture in which the claim arises.  See 38 C.F.R § 3.155(d) (2016); 79 Fed. Reg. 57660 (Sept. 25, 2014).  In the instant case, the Veteran's increased rating claim for chronic allergic sinusitis was raised by the record prior to March 24, 2015 and thus it need not be filed on a standard form prescribed by the Secretary.  

Similarly, as indicated by the Board in the February 2015 remand, the issue of entitlement to an increased rating for migraine headaches comes before the Board from rating decisions dated in May 2007 and April 2009.  In viewing this matter in the light most favorable to the Veteran, the Board construes a December 2007 statement as a notice of disagreement (NOD) with the May 2007 rating decision, noting that the current VA regulations requiring the filing of a VA Form 21-0958 to initiate a notice of disagreement are applicable to claims and appeals filed on or after March 24, 2015. See 38 C.F.R. § 20.201 (2015); 79 Fed. Reg. 57660-57698 (Sept. 25, 2014).  Here, as the Veteran's claim for an increased rating for migraine headaches was received prior to March 24, 2015, the NOD need not be filed using the specific form required by the Secretary, VA Form 21-0958.  
FINDING OF FACT

The Veteran's service-connected migraine headaches more nearly approximate than not manifestations of very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.


CONCLUSION OF LAW

The criteria for a 50 percent rating for the Veteran's service-connected migraine headaches are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.124a, Diagnostic Code 8100 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  In the instant case, the duty to notify has been met.  See, e.g., VA correspondence dated in July 2005 and March 2006.  All identified and available authorized records relevant to the matter, to include lay evidence, treatment records and examinations, have been requested or obtained.  VA has met all statutory and regulatory notice and duty to assist provisions.  The totality of the evidence, discussed further below, is fully adequate to decide the Veteran's claim.  The Veteran has not alleged prejudice with regard to VA's statutory and regulatory notice and duty to assist provisions.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015) (holding that "absent extraordinary circumstances . . . we think it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran . . .").

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  In addition, the Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not specifically discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board provide reasons for rejecting evidence favorable to the Veteran. 

The Veteran's service-connected migraine headaches are evaluated under Diagnostic Code 8100.  Under this Code, a 30 percent disability rating is assigned for migraine headaches with characteristic prostrating attacks occurring on an average of once a month over the last several months.  A 50 percent rating is assigned for migraines with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.

In determining whether the Veteran experiences the type and frequency of prostrating attacks of migraine headaches necessary for a higher rating under Diagnostic Code 8100, the Board observes that the rating criteria do not define "prostrating," nor has the United States Court of Appeals for Veterans Claims (Court).  Cf. Fenderson v. West, 12 Vet. App. 119 (1999) (in which the Court quotes Diagnostic Code 8100 verbatim but does not specifically address the matter of what is a prostrating attack.).  By way of reference, the Board notes that, according to WEBSTER'S NEW WORLD DICTIONARY OF AMERICAN ENGLISH, THIRD COLLEGE EDITION (1986), p. 1080, "prostration" is defined as "utter physical exhaustion or helplessness."  A very similar definition is found in DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1367 (28th Ed. 1994), in which "prostration" is defined as "extreme exhaustion or powerlessness."

The terms "productive of severe economic adaptability" have not been clearly defined by regulations or case law.  The Court has noted that "productive of" can either have the meaning of "producing" or "capable of producing."  Pierce v. Principi, 18 Vet. App. 440, 445 (2004).  Migraines need not actually "produce" severe economic inadaptability to warrant the 50 percent rating.  Id. at 445-46.  "Economic inadaptability" does not mean unemployability, as such would undermine the purpose of regulations pertaining to a total disability rating based on individual unemployability.  Id. at 446; 38 C.F.R. § 4.16.  At a minimum, however, migraines must be capable of producing "severe" economic inadaptability.

Throughout the appeal period, the Veteran has contended that he experiences migraine headaches five to eight times per week.  See, July 2005 claim and May 2012 Form 9 Appeal.  He elaborates that he has prolonged and prostrating attacks on average of four to eight times per month, including during work when he would turn the light off in his office and be in a reclined position with his head on his desk for hours.  See May 2012 Form 9 Appeal and May 2015 statement.  

In an April 2005 statement, the Veteran's spouse (a registered nurse who has been married to the Veteran since 1995) stated that he has headaches numerous times per week that can linger into the following day.  Medications, including Botox injections, have not helped.  He preferred to throw up and settle in a shady area or dark room.  She noted that he experiences mental anguish because of his inability to live a normal life free of constant pain.  That same month his son submitted a statement asserting that his headaches are physically and mentally debilitating.  

VA treatment records in September 2004 show that the Veteran was treated for migraine headaches with some relief from the prescribed medications.  He complained of migraine headaches twice per week with pain over the eye.  Treatment records in April 2005 show that the Veteran reported having migraine headaches approximately 4 times per week.

On an August 2005 VA examination, the Veteran complained of headaches starting in the supraorbital region and escalating to a throbbing headache associated with intolerance to light and noise as well as nausea and vomiting.  The examiner concluded that the Veteran had migraine headaches three to five times per week.

On VA examination in March 2007, the Veteran reported having incapacitating headaches affecting his ability to function two to three times per week.  During these episodes, he had to stay in a dark quiet room.  The headaches ranged from three hours up to a day.  He reported that he missed twenty days from work the previous year or at times left work early.

In September 2007, the Veteran's VA doctor stated that the Veteran's headaches occurred several times per week and were often incapacitating.  The doctor noted that the Veteran continued to work through the headaches but that any other person would go home.  VA treatment records and a letter from the Veteran's doctor in January 2008 show that the Veteran had migraine headaches three times per week that were of such intensity as to affect his performance at work.  VA treatment records in July 2008 continue to show that the Veteran had three migraine headaches per week.  

On VA examination in March 2009, the Veteran reported flare-ups of migraine headaches at least two times per week that lasted three hours.  He reported that the headaches reduced his productivity and efficiency as a counsellor at the New Orleans VA.  On VA examination in June 2011, the examiner noted that the Veteran had bad headaches two to three times per week with an intensity level of 9 out of 10, during which time he stayed in a dark room.  

VA treatment records in September 2012 and May 2014 show that the Veteran had throbbing headache pain, which lasted approximately three to four hours up to three times per week.  VA treatment records in April 2015 show that the Veteran reported frequently having migraine headaches.  He reported that the previous night he had an intense frontal headache, which improved with medication.  It was noted that the Veteran's migraine was typical of his previous migraines.  Other treatment records that same month show that the Veteran indicated that his current medication did not relieve his headaches.  

On VA examination in April 2015, the examiner noted that the Veteran reported having symptoms of flashing lights, nausea, blurred vision, and photophobia accompanying his headaches.  He stated that he treated his headaches by getting in a dark, quiet room and placing a cool cloth on his head.  The Veteran reported having three to four headaches per week, which could last from several hours to two days.  The examiner noted that the Veteran worked as an accountant for the VA Medical Center in New Orleans and that his medications included Naproxen, Rizatriptan, Omeprazole, TUMS, and Botox injections.  However, the Veteran did not have much improvement with Botox injections.  His symptoms included pulsating or throbbing head pain, nausea, sensitivity to light, and change in vision.  The examiner found that the Veteran had characteristic prostrating attacks of migraine headache pain.  

In May 2015, VA treatment records show that the Veteran's headaches improved with Botox.  Other treatment records that same month show that the Veteran's headache pain continued for hours and days, was constant and unremitting, and affected his physical activities, mobility, and mood.  

VA treatment records in September 2016 show that the Veteran had two to three headaches per week.  His last Botox injection provided relief from approximately one and a half months.  He had throbbing headache pain lasting five hours to one day.  The examiner provided the assessment that the Veteran had chronic medically intractable migraines with minimal relief with Botox treatments and that work circumstances due to a strong visual stimulus precipitated his headaches.

November 2016 VA treatment records show that a recent Botox injection was only effective for two weeks.  After two weeks, the Veteran was again experiencing headaches every two to three hours which lasted five hours to a whole day.  
In a letter in April 2006, the Veteran's employer, the VA North Texas Health Care System, noted that the Veteran came to work on several occasions with migraine headaches.  At other times, he either left work early or was unable to come to work at all.  His employer stated that he either took sick leave or annual leave in lieu of sick leave, indicating that within the last year he took 84 hours of sick leave or annual leave in lieu of sick leave.  In a letter in March 2007, the Veteran's employer noted that from October 2006 to March 2007 he took over 76 hours of sick leave due to headaches.  

In his May 2012 Form 9 Appeal, the Veteran noted that his treatment records show that he was prescribed bedrest for migraine headaches 15 times from February 2010 to January 2012.  He also noted that he had other instances of undocumented prescribed bedrest.  VA treatment records show instances when the Veteran was given "Return to Work" forms due to prescribed bedrest for migraines, including in July 2012, September 2012, and June 2014.  

In a statement in April 2015, the Veteran's coworker indicated that she has been working with the Veteran at the Southeast Louisiana Veterans Health Care System since 2009 and is aware that the Veteran has migraine headaches on a recurring basis.  She noted that during the course of any week the Veteran either admitted having had a recent migraine or she observed him having one or two migraine episodes during which he turned the lights off in his office.  

A leave summary from January 2008 to June 2011 shows that the Veteran took sick leave and annual leave for most pay periods, to include over 352 hours of sick leave and 472 hours of annual leave.  The Veteran's sick leave records from January 2012 to May 2015 show that nearly every pay period he took sick leave or annual leave primarily ranging from two to nine hours per day. 

On VA neurological examination in August 2005, the examiner noted that due to relief from medications the Veteran could generally continue his tour of duty at work and reported that he only had to miss work for two days in the past year because of a headache.  On VA examination in June 2011, the examiner noted that the Veteran's migraine headaches were moderate with no functional limitation, the examiner also noted that he was on a medication regimen to control his headaches.  As discussed above, the record reflects that the Veteran throughout the appeal period has used various medications to treat his migraine headaches, which at times provided some relief.  As such, the record reflects the severity and frequency of his headaches would be of greater severity but for his use of medication, to include the impact on his ability to work.  The Court has held that, in assigning a disability rating, VA may not consider the ameliorative effects of medication where such effects are not explicitly contemplated by the rating criteria.   See Jones v. Shinseki, 26 Vet. App. 56 (2012).  Here, Diagnostic Code 8100 does not take into account the ameliorative effects of medication.

On the April 2015 VA examination, the examiner indicated that the Veteran had prostrating and prolonged attacks once per month which were not productive of severe economic inadaptability.  However, this note that the prostrating and prolonged attacks occurred once per month is inconsistent with the examination report indicating that such attacks occurred at a significantly higher frequency.  Further, the examiner did not provide any rationale for his decision that the Veteran's headache condition did not impact his ability to work, particularly in light of the extensive evidence of record which shows the contrary that the examiner indicated he reviewed.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312  (2007).  The April 2015 VA examination is inadequate to the extent that the examiner opined that the Veteran did not have migraine headaches with very frequent prostrating and prolonged attacks productive of severe economic inadaptability, and thus it is of limited probative value.  

In view of the foregoing, and, after resolving all doubt in the Veteran's favor, the Board finds the competent and credible evidence of record reflects the Veteran's service-connected headaches more nearly approximate than not manifestations of very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  As such, he is entitled to a 50 percent rating pursuant to Diagnostic Code 8100.  The Board notes that Diagnostic Code 8100 does not provide for a rating in excess of 50 percent, nor does any other potentially applicable Diagnostic Code.  
The Board has also considered whether the Veteran's disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extraschedular rating is warranted.  See 38 C.F.R. § 3.321 (b)(1) (2016); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the established schedular criteria are inadequate to describe the severity and symptoms of the claimant's disability.  See Thun v. Peake, 22 Vet. App. 111, 118 (2008). 

Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology.  In this regard, the rating criteria for headaches contemplate the severity and frequency of headaches, as well as directly contemplating economic adaptability.  As his disability picture is contemplated by the rating schedule, the assigned schedular evaluations are, therefore, adequate.  Id. at 115.  Accordingly, referral for extraschedular consideration for the disability is not warranted.  In this regard, the Veteran has not asserted that he is unemployable as a result of his migraine headaches, nor does the evidence suggest such.  Indeed, he has been employed throughout the appeal period.  Specifically, the evidence shows that he has been working for VA.  See, e.g., July 2005 claim and April 2015 statement from coworker.  Action pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009) is not warranted.  

ORDER

A 50 percent rating for service-connected migraine headaches is granted, subject to the law and regulations governing the payment of monetary benefits.




____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


